Case: 10-40279 Document: 00511430873 Page: 1 Date Filed: 03/31/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 31, 2011
                                     No. 10-40279
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

OSCAR CANTU-RAMIREZ, also known as Cowboy, also known as Carin; RAUL
CANTU-RAMIREZ; LAURO ABEL GRIMALDO

                                                   Defendants-Appellants


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 4:08-CR-107-1


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Raul Cantu-Ramirez has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Cantu-Ramirez has not filed a response. Our independent
review of the record and counsel’s brief discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-40279 Document: 00511430873 Page: 2 Date Filed: 03/31/2011

                                No. 10-40279

excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5 TH C IR. R. 42.2.




                                     2